Citation Nr: 1412499	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-40 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment received at Fredonia Regional Hospital on February 25, 2010.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to April 1971 and from August 1974 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision of the Department of Veterans Affairs Medical Center in Wichita, Kansas (VAMC).  

In January 2012, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he should be reimbursed for private treatment that he received for cataract surgery that was performed on February 25, 2010.  During the Veteran's hearing before the undersigned, it was asserted that the treatment was emergent in nature because of the Veteran's belief that his blindness was the result of diabetes mellitus for which service connection is in effect.  It was asserted that the Veteran sought treatment at VA prior to seeking treatment at the private facility, but that he was told that he did not actually have a cataract in his right eye.  It is contended that VA medical care providers advised him to seek treatment at a private facility.  The Board has reviewed available VA outpatient treatment records, with the only reference to the Veteran's cataract surgery a simple February 2010 notation that the Veteran was seeking private treatment for cataracts.  It is notable that medical records prior to January 2010 have not been associated with the Veteran's claim.  

Additionally, it is noted that medical records associated with the private treatment received in February 2010, including records leading up to the surgery that took place in February 2010, have not been associated with the Veteran's claims folder.  Such records may be of significant probative value in determining the appeal

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the VAMC should contact the private medical care providers and the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received from those medical care providers from 2009 until the surgery performed in February 2010.  

2.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

